        Case 3:19-cv-00066-DB Document 133 Filed 10/24/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              EL PASO DIVISION


                                                  )
EL PASO COUNTY, TEXAS                             )
500 E. San Antonio                                )
El Paso, TX 79901, and                            )
                                                  )
BORDER NETWORK FOR HUMAN RIGHTS                   )
2115 N. Piedras St                                )
El Paso, TX 79930,                                )
                                                  )
                    Plaintiffs,                   )   Civil Action No. 3:19-cv-66-DB
                                                  )
       v.
                                                  )   [PROPOSED] ORDER
DONALD J. TRUMP, in his official capacity as      )   GRANTING A
President of the United States of America,        )   DECLARATORY JUDGMENT
                                                  )   AND PERMANENT
MARK T. ESPER, in his official capacity as        )   INJUNCTION
Secretary of Defense,                             )
                                                  )
KEVIN McALEENAN, in his official capacity as      )
Acting Secretary of Homeland Security,            )
                                                  )
TODD T. SEMONITE, in his official capacity as     )
Commanding General                                )
United States Army Corps of Engineers,            )
                                                  )
DAVID BERNHARDT, in his official capacity as      )
Acting Secretary of the Interior,                 )
                                                  )
STEPHEN T. MNUCHIN, in his official capacity as   )
Secretary of the Treasury,                        )
                                                  )
                    Defendants.                   )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
         Case 3:19-cv-00066-DB Document 133 Filed 10/24/19 Page 2 of 2



                                     [PROPOSED] ORDER

       Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, the Court declares

that Proclamation 9844 of February 15, 2019, 84 Fed. Reg. 4949, is unlawful to the extent it

authorizes border wall construction using funds appropriated for “military construction” under

10 U.S.C. § 2808. The Court further declares that Defendants’ border wall construction using

funds appropriated for “military construction” under 10 U.S.C. § 2808, and “support for

counterdrug activities” under 10 U.S.C. § 284, is unlawful. Defendants Mark T. Esper, in his

official capacity as Secretary of Defense, Kevin McAleenan, in his official capacity as Acting

Secretary of Homeland Security, Todd T. Semonite, in his official capacity as Commanding

General of the United States Army Corps of Engineers, David Bernhardt, in his official capacity

as Acting Secretary of the Interior, and Steven T. Mnuchin, in his official capacity as Secretary

of the Treasury, and all persons acting under their direction, are enjoined from border wall

construction using funds appropriated for “military construction” under 10 U.S.C. § 2808, and

“support for counterdrug activities” under 10 U.S.C. § 284.

       SO ORDERED this ________ day of October, 2019.




                                                              Hon. David Briones
                                                              Senior United States District Judge
